Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 10. 11, 15-17 and 19 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dilday ‘715 (US 3,580,715). No distinction is seen between the method and composition disclosed by Dilday ‘715, and that recited in applicant’s claims 1, 2, 4, 6, 10, 11, 15-17 and 19. Dilday ‘715 discloses urea prills coated with micronutrient compounds and an aqueous solution of calcium lignosulfonate. Dilday ‘715 teaches at col. 1, lines 59-67 that the micronutrient may be zinc oxide and at col. 2, lines 39-44 that the aqueous solution of calcium lignosulfonate may contain from 20 to 70% of calcium lignosulfonayte solids. Accordingly Dilday ‘715 anticipates claims 1, 2, 4, 6,10, 11, 15-17 and 19. In any event, it would be obvious to provide the solid calcium . 
Claims 3, 5, 7- 9, 12-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dilday ‘715. Dilday ‘715 is relied upon as discussed hereinbefore. Regarding claims 3, 5 and 7, it would be obvious to employ SSP or TSP as the fertilizer particle for the composition of Dilday ‘715, since Dilday ‘715 teaches at col. 1, lines 20-37 that the fertilizers are high analysis fertilizers such as ammonium phosphate. Regarding claims 8, 9, 12, 13 and 18, it would be within the level of skill of one of ordinary skill in the art to determine suitable or optimum amounts of the various components in the composition of Dilday ‘715. Regarding claim 14, it would be obvious to provide a blend of the coated fertilizer particles of Dilday ‘715 with conventional uncoated particles, in the absence of unexpected results.
Claims 1, 2, 4, 6, 10, 15-17 and 19 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schumski (US 2018/0222810), with reliance on corresponding provisional application No. 62/456035). Provisional application No. 62/456035 discloses urea granules coated with humics which include fine granules of micronutrients and biostimulants. [See Paragraph [0012].) Provisional application No. 62/456035 discloses in the same paragraph that the biostimulant may be . 
Claims 8, 9, 12-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schumski (with reliance on provisional application No. 62/456035). Provisional application No. 62/456035 is relied upon as discussed hereinbefore. It would be within the level of skill of one of ordinary skill in the art to determine suitable or optimum amounts of the various components in the composition of provisional application No. 62/456035. Regarding claim 14, it would be obvious to provide a blend of the coated fertilizer particles of provisional application No. 62/456035 with conventional uncoated particles, in the absence of unexpected results.
Dilday ‘245 is made of record as constituting a substantial duplicate of Dilday ‘715. 
Ledoux ‘692, Ledoux ‘864, Ledoux ‘452 and Ledoux ‘693 are made of record for disclosing various coatings for urea or ammonium nitrate-based fertilizers.
Deb is made of record for disclosing plant nutrient coated nanoparticles.
Iwig et al is made of record for disclosing fertilizer compositions comprising an inner portion including a nitrogen-containing material and an outer portion which may include micronutrients of lignosulfonate.
Colpaert et al is made of record for disclosing a urea-based composition which includes magnesium oxide and zinc oxide.
Walter is made of record for disclosing a granular fertilizer coated with a first layer of ammonium phosphate and a second layer of micronutrients.
Wheeler et al is made of record for disclosing coated urea.
Burnham et al is made of record for disclosing biosolids treated with acids and bases.
McLaughlin et al is made of record for disclosing acid-treated fertilizers.
Goodale et al is made of record for disclosing fertilizer particles treated with superphosphoric acid and an alkaline material which reacts with the acid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736